Citation Nr: 1603819	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  08-20 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability by reason of service-connected disabilities (TDIU) on an extraschedular basis prior to October 23, 2000.


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active service from May 1990 to October 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In October 2013, the Board granted a TDIU beginning October 23, 2000 and remanded the issue of a TDIU for the period prior to October 23, 2000.  As to the issue decided herein, the Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

In November 2015, a letter was sent to the Veteran in order to clarify representation as it appears the Veteran's previous attorney withdrew representation.  The Veteran responded that he wished to represent himself and requested that his appeal proceed.  Accordingly, the Veteran is unrepresented before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1. For the initial rating period from February 9, 1999 to October 22, 2000, the Veteran was service connected for lumbar back strain, rated as 20 percent disabling, and right knee patellar chondromalacia, rated as 10 percent disabling; the combined rating was 30 percent. 

2. The service-connected disabilities alone are not shown to have precluded the Veteran from securing and following substantially gainful employment consistent with educational and work background prior to October 23, 2000.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating by reason of service-connected disabilities, to include on a extraschedular basis, were not met prior to October 23, 2000.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The claim on appeal arises from the Veteran's disagreement with the initial evaluations assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA clinical records, private medical records, and Social Security Administration disabilities records.  

Additionally, the Veteran was afforded adequate medical examination in furtherance of his claim.  VA provided examinations in December 2000, February 2003, February 2007, and May 2009, to address the severity of his disabilities to obtain medical evidence as to whether the service-connected disabilities preclude the Veteran from securing all forms of substantially gainful employment.  38 C.F.R. § 3.159(c)(4).  The examination is adequate because it was performed by a medical professional based on review of the claims file and a solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiner considered the Veteran's reported medical history and lay statements concerning the service-connected disabilities.  The VA examiner described the symptoms and manifestations due to the service-connected disabilities.  The examination reports are accurate and fully descriptive.  The Veteran has not challenged the adequacy of the most recent examination obtained for this issue.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim decided herein, such that the essential fairness of the adjudication is not affected.

II. The Merits of the Claim

VA will grant a TDIU when the evidence shows that the veteran is precluded, by reason of service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

If the appropriate rating under the pertinent diagnostic code of the rating schedule is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R.   § 4.16(a). 

The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

The Veteran asserts that his is unemployable due to his service-connected disabilities.  For the initial rating period from February 9, 1999 to October 22, 2000, the Veteran was service connected for lumbar back strain, rated as 20 percent disabling, and right knee patellar chondromalacia, rated as 10 percent disabling.  The combined rating was 30 percent.  As such, the Veteran has not met the regulatory schedular rating requirements of 38 C.F.R. § 4.16(a) for consideration for a TDIU during that period.  However, the Board determined in the October 2013 decision that as of October 23, 2000, the Veteran had met the regulatory schedular rating requirements of 38 C.F.R. § 4.16(a) for consideration for a TDIU during this period as one of his disability was rated at 40 percent or more, and his combined rating was 70 percent, and assigned a TDIU from that date.

That notwithstanding, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, if a veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16(a), as here, an extraschedular rating is for consideration where a veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b).

The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b)  in the first instance without ensuring that the claim was referred to VA's Director of Compensation for consideration of an extraschedular rating under 38 C.F.R.            § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  Accordingly, in December 2013, the Veteran's claim was forwarded to the Director of VA's Compensation Service for extraschedular consideration.  In January 2014, the Director determined that a TDIU on an extraschedular basis was not warranted. 

The Board may now review the decision of the Director of Compensation with regard to entitlement to a TDIU under 38 C.F.R. § 4.16(b) and make an independent determination on this matter.  See Anderson v. Shinseki, 22 Vet. App. 423 (2008).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not always accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As stated in the October 2013 Board decision, while the Veteran has been provided various VA examinations to consider his service-connected disabilities individually, there is no single VA medical opinion addressing the Veteran's TDIU claim in relation to all of the service-connected disabilities combined.

That notwithstanding, the Veteran submitted an April 2013 private medical opinion from Dr. B.K., the Veteran's primary care physician.  In the April 2013 medical opinion, Dr. B.K. noted that he had treated the Veteran on multiple occasions since October 2011 and was familiar with his multiple medical conditions.  Dr. B.K. stated that he had reviewed the Veteran's medical records, including service treatment records, post-service treatment records, and VA examinations.  It was noted that the Veteran suffered from multiple medical conditions, including: chronic low back pain, right knee pain, hip pain due to avascular necrosis, posttraumatic stress disorder (PTSD), anxiety and depression, headaches, and HIV.  Dr. B.K. stated the following:

From my multiple interviews and examinations with [the Veteran], and my review of his medical history and records, I find it extremely unlikely that [the Veteran] would be able to work in any meaningful capacity and is certainly, in my opinion, completely disabled and unemployable.  Considering the multitude of problems and the severity of each one of them, and the inter-relation of his pain, general debility, and emotional state, it is very likely that [the Veteran] is prevented of obtaining substantially gainful employment by these symptoms.  My conclusion is based upon the fact that, due to the nature of his low back and right knee disabilities, his aseptic necrosis of his hip, along with his PTSD, headaches, fibromyalgia, insomnia, and extreme anxiety, and the fact that his orthopedic problems cause daily pain with a limited ability to stand, sit, walk, bend, and lift, he is unable to obtain any substantial gainful employment.

In January 2014, the Director of Compensation Service noted that the Veteran has not filed a claim for TDIU prior to October 23, 2000, and while there was an indication he was not employed prior to that date, it was not due to the service-connected disabilities as the treatment reports primarily discussed mental health issues prior to that date.  The December 2000 VA examination noted the Veteran had full range of motion with discomfort of palpation.  The lumbar spine forward flexion was limited by 40 degrees due to pain, extension was limited to 5 degrees, and there was tenderness upon palpation.  There was, however, no indication that the Veteran was unemployable due to the back and/or knee conditions.  

The Director of Compensation Service ultimately concluded that the Veteran's evaluation for the knee and back disabilities were commensurate with the rating schedule standards on October 23, 2000.  He stated there was no lay or medical evidence that indicated that the Veteran was unemployable due solely to service-connected disabilities at that time.  In addition, the Veteran had full range of motion in the knee and functional range of motion in the lumbar spine.  The Director of Compensation Service determined that TDIU was denied on an extrashedular basis per 38 C.F.R. § 4.16(b).  

After a review of the evidence of record, the Board finds that TDIU, to include on a extraschedular basis, is not warranted prior to October 23, 2000.  The probative evidence does not demonstrate that the Veteran was unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities during this period.  

The Board has considered the April 2013 opinion of Dr. B.K; however, the opinion is not specific to the period prior to October 23, 2000, as opposed to the January 2014 determination of Director of Compensation Service, who specifically considered and addressed the evidence during this period of appeal.

The Board has also considered the lay evidence of record that the Veteran's service-connected disabilities precluded all forms of substantially gainful employment prior to October 23, 2000.  The Veteran's own implied assertions are afforded no probative weight in the absence of evidence that the Veteran has the expertise to render opinions about medical matters.  While the Veteran, as a layperson, is competent to describe symptoms and firsthand events, he is not considered competent to provide an opinion as to whether the service-connected disabilities are of such severity as to prevent all forms of substantially gainful employment.  Determining the degree of severity of a disability is a complex medical question and the Veteran has not been shown to possess the medical knowledge or expertise to provide such an opinion or perform such evaluation.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  It is not shown that the Veteran has the expertise to provide a medical opinion as how his service-connected disabilities affects his ability to be employed. 

The Board finds that the Veteran is competent to state that he is unable to work as this is a firsthand event.  However, this statement has limited credibility.  In weighing credibility, VA may consider bias, self-interest, and desire for monetary gain.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Veteran has not submitted any medical evidence to support his assertion that the service-connected disabilities, prior to October 23, 2000, prevented him from substantially gainful employment.  This statement is outweighed by the medical evidence discussed above. 

In denying the Veteran's TDIU claim, the Board has considered the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue under 38 C.F.R. 
§ 4.16(b).  The Board concludes that the evidence supporting an award of a TDIU rating on the basis that the Veteran could not work due to his service-connected disabilities prior to October 23, 2000, is outweighed by the negative evidence of record discussed in detail hereinabove. 

In sum, the Board finds that the evidence of record does not show that the Veteran is precluded from securing or following substantially gainful employment as a result of his service-connected disabilities in order to warrant TDIU, to include on an extraschedular basis, prior to October 23, 2000.  As such, the preponderance of the evidence is against the Veteran's claim and that the benefit of the doubt rule does not apply.  Therefore, an extraschedular TDIU prior to October 23, 2000, is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Prior to October 23, 2000, entitlement to a TDIU rating, to include on an extraschedular basis, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


